IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80660-2-I
                      Respondent,
                                            DIVISION ONE
                v.
                                            UNPUBLISHED OPINION
 SKYLER G. YZAGUIRRE,

                      Appellant.


        SMITH, J. — Following an automobile accident, the State charged Skyler

G. Yzaguirre with driving under the influence, among other crimes. The State

took Yzaguirre into custody on November 1, 2018, and calculated the expiration

of his speedy trial date as December 31, 2018. However, on December 13,

2018, the parties agreed to move trial to January 7, 2019, although Yzaguirre did

not waive his speedy trial right. The court released Yzaguirre on January 10,

2019, but in February, Yzaguirre was taken back into custody after he failed to

appear for a court hearing. Yzaguirre remained in custody until his trial in August

2019.

        Yzaguirre appeals, asserting that we must reverse his judgment and

sentence because the court violated his right to a speedy trial. He also contends

that the trial court erred when it failed to strike form language imposing

community custody supervision fees after it found him indigent.

        We conclude that Yzaguirre’s speedy trial right was not violated because

the 10-day delay was not presumptively prejudicial and was necessary for the


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80660-2-I/2


administration of justice. However, the trial court erred when it imposed

supervision fees. We affirm but remand for the trial court to strike the supervision

fees from Yzaguirre’s judgment and sentence.

                                      FACTS

       On October 19, 2018, at around 4:50 p.m., Washington State Trooper

Anthony Pasternak witnessed Yzaguirre rear-end another vehicle stopped at an

intersection in Skagit County. After speaking with Yzaguirre, Trooper Pasternak

arrested Yzaguirre for suspected drunk driving. Trooper Pasternak then sought

and obtained a warrant for Yzaguirre’s blood sample to determine his blood

alcohol concentration (BAC) level. The sample was sent to a laboratory for

analysis.

       On October 22, 2018, the State charged Yzaguirre with felony DUI (driving

under the influence), driving with a suspended license, and driving without an

ignition interlock.

       On November 1, 2018, the State arraigned Yzaguirre and held him in

custody on $100,000 bail. The court scheduled the trial’s omnibus hearing for

November 29, 2018, set trial for December 17, 2018, and indicated that speedy

trial expired on December 31, 2018.

       On November 29, 2018, at a status conference, the parties continued the

matter, scheduling a status conference for December 6. They did not complete

an omnibus order.

       On December 6, the parties again continued the matter and scheduled a

status conference for December 13.




                                            2
No. 80660-2-I/3


       On December 13, 2018, the State requested a continuance citing the

laboratory’s delay in providing the State with Yzaguirre’s toxicology results. The

State indicated that it would be available the following week for an omnibus

hearing, but Yzaguirre’s counsel stated that they were unavailable that week and

that the earliest they could be present for trial was the first week of January.

Yzaguirre objected to the continuance. The court granted the State’s request

and set trial to the next available trial date, January 7, 2019. The court did not

amend the speedy trial expiration date, leaving it set for December 31, 2018.

The record includes three documents from that day: (1) an omnibus request

setting the CrR 3.5 hearing for January 2, 2019, (2) a motion hearing document,

and (3) the clerk’s minutes for that day reflecting that the parties set trial for

January 7. The motion hearing document noted that Yzaguirre objected to the

new trial date but that the parties agreed “to omnibus hearing.”

       On January 3, 2019, the State requested another continuance because it

had not received the toxicology results and because the arresting officer was

unavailable due to an injury. Yzaguirre again objected. The court granted the

State’s motion to continue and set a status conference for January 10 to

determine whether trial could be finished before the end of January.

       On January 10, 2019, the State indicated that the arresting officer would

not be available for trial until the beginning of February. It moved to continue on

that basis. The court granted the State’s motion for a continuance and

conditionally released Yzaguirre from custody.

       When Yzaguirre failed to appear for a court hearing on January 31 and




                                               3
No. 80660-2-I/4


violated conditions of his release, the court issued a bench warrant. On February

8, 2019, the Skagit County Sheriff’s Office arrested Yzaguirre. Thereafter,

Yzaguirre remained in custody until his trial date on August 26, 2019. During this

time, the court granted seven motions to continue filed by the State or Yzaguirre.

       The jury convicted Yzaguirre as charged.

       The court stated at sentencing that Yzaguirre “owes money” and “has no

assets,” and that it was “entering [a] finding of indigency.” Later, the court found

Yzaguirre indigent. However, the court failed to strike form language requiring

Yzaguirre to pay community custody supervision fees as determined.

       Yzaguirre appeals.

                                    ANALYSIS

                              Right to a Speedy Trial

       Yzaguirre contends that we must overturn his convictions because the trial

court violated his right to a speedy trial. We disagree.

       As an initial matter, the State asserts that Yzaguirre cannot raise this issue

on appeal because he failed to object to the continuance and to move for

dismissal of the charges below. Although Yzaguirre’s counsel agreed to the

omnibus order and to the order that continued the trial to January 7, 2019, and

that set other hearing dates, they also objected to the continuance at the

beginning of the motion hearing, and Yzaguirre did not sign the omnibus or

hearing date documents. Furthermore, Yzaguirre did not check the box on the

hearing dates order that indicated he was waiving his right to a speedy trial.

Thus, Yzaguirre did not waive his right to raise this issue on appeal, and we




                                             4
No. 80660-2-I/5


review the merits of his assertion.

       “Under Washington’s speedy trial rule, [CrR 3.3(b),] a defendant who is

detained in jail must be brought to trial within 60 days of arraignment.” State v.

Hatt, 11 Wn. App. 2d 113, 150, 452 P.3d 577 (2019), review denied, 195 Wn.2d

1011 (2020), cert. denied, 141 S. Ct. 345 (2020). However, “[c]ontinuances

appropriately granted by the court are excluded from the calculation of time to

trial and extend the allowable trial date to 30 days after the end of the excluded

period.” Hatt, 11 Wn. App. 2d at 150. “On motion of the court or a party, the

court may continue the trial date to a specified date when such continuance is

required in the administration of justice and the defendant will not be prejudiced

in the presentation of [their] defense.” CrR 3.3(f)(2).

       Even where we conclude that the trial court did not violate defendant’s

rights under CrR 3.3, we still must determine whether a constitutional violation

occurred. Hatt, 11 Wn. App. 2d at 152. “‘[T]he analysis for speedy trial rights

under article I, section 22 [of the Washington Constitution] is substantially the

same as the Sixth Amendment analysis.’” Hatt, 11 Wn. App. 2d at 152

(alterations in original) (quoting State v. Ollivier, 178 Wn.2d 813, 826, 312 P.3d 1

(2013)). To determine whether a defendant's constitutional right to a speedy trial

was violated, we review the balancing test, which the United States Supreme

Court adopted in Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d

101 (1972). Hatt, 11 Wn. App. 2d at 152. “To trigger the balancing analysis, a

defendant must first show that the delay ‘crossed a line from ordinary to

presumptively prejudicial.’” Hatt, 11 Wn. App. 2d at 152 (quoting State v.




                                             5
No. 80660-2-I/6


Iniguez, 167 Wn.2d 273, 283, 217 P.3d 768 (2009)).

       “We review de novo whether the trial court violated [either] CrR 3.3” or a

defendant’s constitutional right to a speedy trial. Hatt, 11 Wn. App. 2d at 150.

       Here, Yzaguirre challenges the continuance that created a 10-day delay

from his speedy trial date to the continued trial date and his conditional release.

Yzaguirre was arraigned on November 1, 2018, and his speedy trial date expired

December 31, 2018. On December 13, the court granted the State’s motion to

continue trial to January 7, and Yzaguirre was released on January 10, 2019.

Under CrR 3.3, the trial court properly granted the State’s motion because the

State needed the continuance in order to obtain the evidence necessary for trial

and because Yzaguirre was not prejudiced. Furthermore, the 10-day delay was

insufficient to trigger the balancing analysis under Barker because it did not cross

the line from ordinary to presumptively prejudicial. Cf. Hatt, 11 Wn. App. 2d at

153 (concluding that an 18-month delay where the defendant remained in

custody was presumptively prejudicial).

       Although we recognize that there continues to be a problem with the

State’s delay in obtaining toxicology reports, which results in the postponement

of many defendants’ trials, we also note the importance of having those results,

not only for the State, but also for any accused defendant. Nonetheless, these

delays put defendants in a difficult position of waiving their speedy trial rights for

potentially exculpatory evidence or missing out on such evidence. See State v.

Salgado-Mendoza, 189 Wn.2d 420, 445, 403 P.3d 45 (2017) (Madsen, J.,

dissenting) (“If we allow underfunding and congestion at the State’s toxicology




                                              6
No. 80660-2-I/7


lab to excuse fair trial rights, there will be no inducement for the State to remedy

the problem.”). Because the continuance resulted in only a 10-day delay before

Yzaguirre was released and Yzaguirre was thereafter in custody because he

failed to show at his hearing and violated conditions of his release, the delay did

not prejudice Yzaguirre. Therefore, Yzaguirre cannot show a CrR 3.3 violation or

a constitutional violation of his speedy trial rights in this case.

                       Community Custody Supervision Fees

       Yzaguirre asserts that the trial court erred when it ordered him to pay

community custody supervision fees in the judgment and sentence. We agree.

       “Community custody supervision fees are discretionary legal financial

obligations (LFOs) that are waivable by the trial court.” State v. Peña Salvador,

___ Wn. App. 2d ___, 487 P.3d 923, 935 (2021). Where the record indicates

that the sentencing court intended to waive all discretionary LFOs, remand for

the court to strike the form language imposing supervision fees from the

judgment and sentence is appropriate. See State v. Dillon, 12 Wn. App. 2d 133,

152-53, 456 P.3d 1199 (remanding for the trial court to strike supervision fees

where “[t]he record demonstrate[d] that the trial court intended to impose only

mandatory LFOs”), review denied, 195 Wn.2d 1022 (2020). And the record in

this case reflects that the trial court intended to waive discretionary LFOs when it

acknowledged that Yzaguirre had no assets and no income. Accordingly, we

remand to the trial court to strike the imposition of these fees.




                                               7
No. 80660-2-I/8


      We affirm Yzaguirre’s judgment and sentence but remand to the trial court

to strike the imposition of the community custody supervision fees.




WE CONCUR:




                                           8